Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/22 has been entered.

Allowable Subject Matter
Claims 7-20 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claim 7. The prior art fails to disclose a computer implemented method for providing a human-machine interface for financial trading, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured to: receive, via a voice input device, a voice query spoken by a human; translate the query, using a speech translation component, into a translated query; execute, using an execution component, the translated query by searching records in a database, the records comprising information descriptive of financial instruments received as a result of electronically polling third party information sources; visually render results of the query via a graphical user interface; receive, 

The prior art of record: Jerram et al (Jerram hereinafter, US PUB: 9,424,861) the present invention is directed generally to an apparatuses, methods, and systems of virtual asset management, and more particularly, to methods and systems for a digital conversation value exchange platform. While Jerram discloses a digital conversation management platform (DCM-Platform), which transforms digital dialogue into tradable digital assets, the DCM-platform does not translate the query, using a speech translation component, into a translated query; execute, using an execution component, the translated query by searching records in a database, the records comprising information descriptive of financial instruments received as a result of electronically polling third party information sources; visually render results of the query via a graphical user interface; receive, via the voice input device, a correction to at least one of the translation of the voice query into the translated query and an aspect of the results of the query; store the correction in at least one memory; modify the translation or the results based on the correction to produce a corrected query; execute the corrected query by searching the records in the database; and visually render a result of the corrected query via the graphical user interface together with an option to execute a trade in connection with a financial instrument contained in the result of the corrected query. 
3. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.